Name: 95/66/EC: Commission Decision of 10 March 1995 amending Decision 82/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  America;  animal product;  health;  agri-foodstuffs;  tariff policy
 Date Published: 1995-03-14

 Avis juridique important|31995D006695/66/EC: Commission Decision of 10 March 1995 amending Decision 82/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries (Text with EEA relevance) Official Journal L 056 , 14/03/1995 P. 0019 - 0020COMMISSION DECISION of 10 March 1995 amending Decision 82/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries (Text with EEA relevance) (95/66/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15 and 16 thereof, Whereas the animal health conditions and veterinary certification for importation of fresh meat from Brazil, among others, were established by Commission Decision 93/402/EEC (2), as last amended by Decision 94/732/EC (3); Whereas, a Community mission carried out in Brazil in 1993 revealed a deterioration in the health situation in the states of Sao Paulo and Minas Gerais; Whereas the veterinary authorities in Brazil have taken action to arrest this deterioriation; whereas, in spite of these efforts, the expected results have not yet been achieved; Whereas it is therefore justified to adopt a temporary restrictive measure regarding imports of fresh meat from those two States; Whereas, during this period the Brazilian authorities should take the necessary measures to achieve a satisfactory situation as regards animal health; whereas however, an absence of progress in those two States during this period may require the prolongation of these measures; Whereas it is necessary to amend Decision 93/402/EEC accordingly and to establish measures to facilitate the passage to the new certification regime; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 93/402/EEC is replaced by the Annex to this Decision. Article 2 This Decision shall apply from the day following its publication in the Official Journal of the European Communities. However, for a period of 30 days following the date of application for this Decision, Member States shall authorize the importation of fresh meat, orignating from Brazil, produced and certified in accordance with the conditions laid down before that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 179, 22. 7. 1993, p. 1. (3) OJ No L 292, 12. 11. 1994, p. 37. ANNEX 'ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR THE VETERINARY CERTIFICATION OF ANIMALS "" ID="2">AR> ID="3">01/93> ID="4">Whole country"> ID="2">AR-1> ID="3">01/93> ID="4">South of 42nd parallel"> ID="1">Argentina> ID="2">AR-2> ID="3">01/94> ID="4">Territory north of 42nd parallel"> ID="2">AR-3> ID="3">01/93> ID="4">Provinces of Entre RÃ ­os, Corrientes and Misiones"> ID="2">AR-4> ID="3">01/93> ID="4">Provinces of Catamarca, San Juan, La Rioja, Mendoza Neuquen, and RÃ ­o Negro and the department of Patagones in the province of Buenos Aires"> ID="2">BR> ID="3">01/93> ID="4">Whole country"> ID="1">Brazil> ID="2">BR-1> ID="3">01/95 (1)> ID="4">States of: Rio Grande do Sul, ParanÃ ¡, EspÃ ­rito Santo, Mato Grosso do Sul (except for the municipalities of Sonora, Aquidauana, Bonoquena, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and CorumbÃ ¡) and Santa Catarina"> ID="3">02/95 (2)> ID="4">States of: Rio Grande do Sul, ParanÃ ¡, Minas Gerais (except regional delegations of Oliveira, Passos, Sao GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), Sao Paulo, EspÃ ­rito Santo, Mato Grosso do Sul (except for the municipalities of Sonora, Aquidauana, Bonoquena, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso and CorumbÃ ¡) and Santa Catarina"> ID="1">Chile> ID="2">CL> ID="3">01/93> ID="4">Whole country"> ID="2">CO> ID="3">01/93> ID="4">Whole country"> ID="2">CO-1> ID="3">01/93> ID="4">The sector included within the following boundaries: from the point where the Murri river flows into the Atrato river, downstream along the Atrato river to where it flows into the Atlantic Ocean, from this point to the Panamanian border following the Atlantic coastline to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Colombian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri river flows into the Atrato river"> ID="1">Colombia> ID="2">CO-2> ID="3">01/93> ID="4">The municipalities of Arboletas, Necocli, San Pedro de Uraba, Turbo, Apartado, Chigorodo, Mutata, Dabeiba, Uramita, Murindo, Riosucio (right bank of the Atrato river) and Frontino"> ID="2">CO-3> ID="3">01/93> ID="4">The sector included within the following boundaries: from the mouth of the Sinu river on the Atlantic Ocean, upstream along the Sinu river to its headwaters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu river along the Atlantic coast"> ID="1">Paraguay> ID="2">PY> ID="3">01/93> ID="4">Whole country"> ID="1">Uruguay> ID="2">UY> ID="3">01/93> ID="4">Whole country"" > (1) Version to be applied until 30 June 1995. (2) Version to be applied from 1 July 1995.'